Title: To George Washington from the Pennsylvania Supreme Executive Council, 7 September 1779
From: Pennsylvania Supreme Executive Council
To: Washington, George


        
          Sir,
          Philad., Sept. 7, 1779.
        
        Your Excellys several Favours of the 26th & 30th Augt & 2d September have been duly received & properly attended to. And I shall now acquaint you with the Result upon each.—It was some Surprize to us to find by an Application from the new Clothier Genl a few days before your Excellys came to Hand, that the State was depended on for any Supplies to the common Soldier; we knew the Officers looked up to us & accordingly made such Provision for them as I am sure will answer their utmost Wishes; we could probably have done the same for the Soldiers if we had known it was expected. The last Resolve of Congress to us was on the 28th May, 1778, in which all farther Purchases by the State on Acct of the United States were expressly prohibited, & as that Resolve was never vacated or altered we did not even apprehend ourselves at Liberty to purchase—tho we intended by way of Gratuity to send the poor Fellows each a good warm Waistcoat & perhaps something more. Indeed it is owing to a Neglect of our Officer who was directed to sell all the coarse Cloth, that we have any left as it is; we have on Hand about as much as will make every Soldier a warm Waistcoat & a pair of Overalls, on which the Taylors are at Work. Your Excelly must see how difficult it is at such short Notice to answer Expectations, & you & the Army will certainly make Allowances if under such Circumstances we find great Difficulties &

of Course the Supplies tardy; this is often improved to the Prejudice of the Governmt, but very unjustly, & as the Attention to the Officers in Articles which we are depended upon for shows very plainly that neither Attention or Generosity is wanting.—We shall be indefatigable to remedy the Mischief & hope not without success. We are sorry to find any Pennsylva Officers on the List of Violators of Parole, & shall concur in every Measure to answer your just Expectations on this Subject. For this End I have sent to the Lieut. of every County a List with most positive Injunctions for their Return—unless where Death or Sickness has prevented, in which Case authentick Proofs to be sent.—We are informed that several in the List have returned & as soon as we are able to give more full & satisfactory Accounts of the others shall do so.
        The partial Exchanges made by States is a fund of lasting Complaint, & strongly urged by many Officers of this State in Excuse for their Conduct, & the Commissaries of Prisoners allow there is Reason. Many of our Officers taken on Long Island in 1776 are yet Prisoners, tho there are none from the Eastern States remaining taken at that Time, & many taken since Exchanged while ours are left. If it was possible to put this Business entirely on a general Footing it would have a happy Tendency, & is well worthy your Excellys Interposition.
        The Scarcity of Flour & Demand on us was very unexpected, & I am sure will be so to your Excelly after you have perused the enclosed Letter to which I may add Mr. G. Morris’s Assurances to Council that there was such an Abundancy of Flour as to make it absolutely necessary to export. The Council hesitated to comply, but at length pressed thereto gave the Permissn, & a Vessel with 1000 Barrels sailed last Week. As Mr Morris was the Superintendt Committee himself, the other Members declaring they knew nothing of the Measures, all the Consequences will be justly ascribed to this Mode of doing Business. At this Season of the Year your Excelly will be sensible how difficult it is for the Farmer to thresh or come to Market, besides which the Practice of our Speculators, countenanced by some principal Merchants, who have thwarted every Measure for checking the Depreciation, have now given such Disgust to the Country that we are threatened with a total Suppression of all Supplies.—If it had not been for the Prizes our Situation at this Time would have been truly alarming. The Bread we now eat is of musty English Flour, which formerly would have been given to our Cattle.—Apprehending a Difficulty in the Article of Salt & procuring Cloathing for our Officers about 6 Weeks ago, Directions were given to purchase about 2000 Barrells of Flour for Exportation on Acct of the State—a Part of that is now in Store, but if it was possible to avoid turning it from the useful Purpose to

which it is devoted it would be best, and as the Farmers to the Southward have been under a Necessity of threshing on Acct of the Fly, we flatter ourselves the Supply from thence will be more speedy & sufficient.—If the Laws of Maryland would have permitted Exportation to this State we could have made very large Purchases in that Quarter & at a pretty moderate Price, but the Depreciation there now surpasses all Credit. Tobacco is not to be obtained in many Parts of Virginia or Maryland but for Gold or Silver, & of course a Barter is introduced that will, if not checked, soon give the Money its fatal Stroke.
        We shall give Gen. Sullivan the Assistance you request whenever the Commissys acquaint us with their particular necessities, tho the Freedom he has taken with us in his Complaints to Congress & to the People on the Frontiers have made an Impression upon us which will not soon be removed. We have never had one Line from him since he left Easton, & could easily satisfy your Excelly that his Complaints were without the least real Ground. In Consequence of the Demand for Boatmen the Rangers could not be raised. & now it is evident that his Expedition will fail of its full Effect by its Numbers & the Difficulty of feeding them. However we are very glad it has been attended with any Success. It would be happy if your Excellys Example in your Attention to publick Authority, & candid Allowances, which we shall always acknowledge, had a more diffusive Influence. And we now beg Leave to assure you that no Exertions on our Part shall be wanting to yield a full Compliance with every of your Requests. We are with the greatest Respect & Esteem, Your Excellys, &c.
      